Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The receipt is acknowledged of applicants’ request for RCE and IDS filed 10/28/2020 and IDS filed 01/15/2021.

Claims 1, 2, 6, 7, 10, 12, 21-34 are pending (according to the amendment filed 07/24/2020).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the pending claims filed 07/24/2020 are directed to a method of using a micellar carrier comprising: a cargo molecule, and a linear block copolymer consisting of a hydrophilic block 

    PNG
    media_image1.png
    43
    142
    media_image1.png
    Greyscale
 which is acetal group, wherein one wavy bond represents a bond directly connected to the polyethylene glycol (PEG) of the hydrophilic block and the other wavy bond represents a bond directly connected to the carbonate group of the hydrophobic block; and supplying the micellar carrier to a patient body. The closest prior art for Chen (of record) does not teach the claimed structure. Chen teaches hydrophilic polymer comprising polyethylene glycol and hydrophobic polymer that are both attached to the same side of the acetal group. Chen does not teach the polyethylene glycol attached directly to the acetal group, and does not teach carbonate group attached directly to the other side of the acetal group as required by the claims. The hydrophobic polymer of Chen does not comprise carbonate group attached directly to the acetal group. Closest prior art does not teach the subject matter of claims 1, 21 and 26. The search has been updated after filing RCE, and none teaches that carbonate group and PEG are attached to different sides from the acetal group. In the art, always both carbonate group and PEG are attached to the same side from the acetal group. See for example Li et al. (“Acetal linked polymeric prodrug micelles for enhanced curcumin delivery”, currently provided). Scheme 1 and Figure 1 of Li teach both the PEG and material containing carbonate group, which is PLA (poly-lactic acid) are attached to the same side of the acetal group:
Scheme 1:

    PNG
    media_image2.png
    195
    1047
    media_image2.png
    Greyscale

  
Figure 1:

    PNG
    media_image3.png
    226
    807
    media_image3.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 2, 6, 7, 10, 12, 21-34 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             

/I.G./